20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 1 of
                                        14


    Katrina A. Kershner
    State Bar No. 24038995
    K. Kershner Law
    14228 Midway, Suite 214
    Dallas, Texas 75244
    Telephone: 214-535-5226
    Email: Katrina_kershner@yahoo.com

                        IN THE UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

    In re:                                                 §        Case No. 20-5805
                                                           §
    KrisJenn Ranch, LLC                                    §        Chapter 11
                                                           §
                      Debtor                               §
                                                           §
    __________________________________

             Kings Ranch, LLC
                   PLAINTIFF                               Adv. Proc. No. 20-05027

             vs.

             DMA Properties Inc.
                  DEFENDANT

    ___________________________________



         AMENDED NON-PARTY TCRG EAST TEXAS PIPELINE, 1, LLC’S
        MOTION TO QUASH DEFENDANT DMA PROPERTIES AND FRANK
              DANIEL MOORE’S SUBPOENA AND OBJECTIONS

    TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:

             COMES NOW Non-Party, TCRG East Texas Pipeline 1, LLC (“TCRG”) and

    files this Amended1 Motion, thusly to request that this Court issue an order quashing




    1
     This Amended Motion is filed to clarify the adversary caption which is to identify the parties, Plaintiff and
    Defendant, of the adversary proceeding in connection with Debtor’s case. Here, the adversary parties are


                                                          1
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 2 of
                                        14



    the Subpoena served on TCRG by DMA Properties, Inc. and Frank Daniel Moore,

    and would respectfully show as follows:

             Under Federal Rule of Civil Procedure 45, a court must, on a timely motion, quash

    or modify a subpoena if it (1) fails to allow a reasonable time for compliance; (2) requires

    a person who is not a party to travel more than 100 miles from where the person resides;

    (3) requires disclosure of privileged or protected matter; or (4) subjects a person to undue

    burden. See FED. R. CIV. P. 45(c)(3)(A)(i)-(iv).




                                             I.       SUMMARY

             1.       DMA and Moore claim to have a perpetual profits interest in a pipeline

    and right-of-way that is owned by Debtor KrisJenn Ranch (the “Pipeline”). KrisJenn

    Ranch does not dispute that DMA and Moore are entitled to share in profits for so

    long as the Pipeline is owned by KrisJenn Ranch. However, TCRG dispute any

    perpetual interest because, among other things, such an interest would be a violate the

    rule against perpetuities. Nevertheless, DMA and Moore intervene in any prospective

    sale of the Pipeline and continue to claim an illegal perpetual interest. As a result, no

    prospective buyer will purchase the Pipeline.

             2.       The Debtor filed a single-count adversary proceeding asking for a

    judicial declaration that DMA and Moore are not entitled to take a perpetual interest



    identified as Kings Ranch, LLC (as Plaintiff) and DMA Properties, Inc. (as Defendant) in the above-
    captioned Adv. Proc. No. 20-05027 of this Court.



                                                         2
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 3 of
                                        14



    in the Pipeline. In response, DMA and Moore filed an eleven-count Counterclaim,

    asserting every form of fraud and tortious conduct imaginable.

           3.       DMA and Moore sent a Subpoena Duces Tecum to TCRG triggering

    testimony of communications and work product of TCRG’s attorney—Mr. Craig M.

    Crockett. The issuance of a subpoena to legal counsel is highly unusual and fraught

    with issues. Not only does this subpoena impinge upon TCRG’s sacrosanct attorney-

    client privilege, it will also cause TCRG, a non-party, to incur unnecessary and

    exorbitant legal fees in performing an extensive privilege review.




                              II.    GROUNDS FOR RELIEF


           4.       The Subpoena is improper because it is directed to a non-party witness,

    and demands the non-party witness produce documents located in another federal

    judicial district, and, independently because it requires the production of documents at

    a place more than 100 miles away.

           5.       The Subpoena is improper because it calls for testimony and the

    production of documents, information and other electronically stored information that are

    is precluded by law so that the Subpoena actually “requires disclosure of privileged or

    other protected matter” within the meaning of Rule 45(d)(3)(A)(iii) of the Federal Rules

    of Civil Procedure. A true and correct copy of the Subpoena is attached to this Motion

    as Exhibit A.


                                               3
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 4 of
                                        14



           6.      The Subpoena was served on TCRG’s attorney—Crockett, who was and

    is employed as TCRG’s attorney in the Pipeline transaction and in state court litigation

    over the Pipeline in Cause No. 1914899-CV in the 57th District Court of Shelby County,

    Texas. A true and correct copy of Defendant TCRG’s Plea in Abatement, and Subject

    Thereto, Original Answer is attached to this Motion as Exhibit B.

           7.      The Subpoena requires Crockett to produce documents, information and

    other electronically stored information, including communications, that Crockett

    obtained or was privy to while working as an attorney for TCRG, and which are subject

    to the attorney-client privilege.

           8.      “Courts may further limit discovery under Rule 45(c)(3)(A), which

    provides, in relevant part, that a court must quash or modify a Subpoena that either

    requires the disclosure of privileged information and/or subjects a person to undue

    burden.” National W. Life Ins. Co. v. Western Nat’l Life Ins. Co., A-09-CA-711-LY, 2010

    WL 5174366, at * 2 (W.D. Tex. Dec. 13, 2010).

           9.      The Subpoena is improper because it serves no useful function. The

    Subpoena does not provide a mechanism for seeking absolutely essential information

    and functions as nothing more than a fishing expedition in privileged waters. Id. To the

    extent it seeks information that is properly discoverable, it is more appropriately

    directed at Debtor.

           10.     The Subpoena’s production requirements are unreasonable, overly broad,

    and unduly burdensome where Subpoena commands the production of any and all

    documents and written communications, including emails, related in any way to the




                                               4
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 5 of
                                        14



    Pipeline, and then goes on to broadly define the documents included within its scope and

    imposes significant requirements regarding the manner of production of those documents.

                         III.    OBJECTIONS AND ARGUMENT

                                To Request for Production of Documents

           11.     TCRG objects to the Subpoena, and asks that its duces tecum document

    request be entirely quashed, because it fails to comply with governing rules and

    applicable law regarding the subpoena of documents from a third party.

           12.     “[A] federal court sitting in one district cannot issue a subpoena duces

    tecum to a non-party for the production of documents located in another district.”

    Natural Gas Pipeline Co. of Am. v. Energy Gathering, Inc., 2 F.3d 1397, 1406 (5th Cir. 1993),

    cert. denied sub nom Fox v. Natural Gas Pipeline Co. of Am., 510 U.S. 1073, 114 S.Ct. 882

    (1994); accord, Aubrey v. Barlin, A-10-CV-076-SS, 2013 WL 12116512 at * 2 (W.D. Tex.

    May 8, 2013); Paulk v. Fries, SA-12-CV-1001-FB, 2013 WL 12129935 at * 4 (W.D. Tex.

    Apr. 9, 2013). The Subpoena simply cannot be used for the purpose it is being

    employed.

           13. Additionally, the Subpoena calls for testimony and the production of

    documents, information and other electronically stored information in a way that

    contravene Rule 45, which provides “[a] subpoena may command: (A) production of

    documents, electronically stored information, or tangible things at a place within 100 miles

    of where the person resides, is employed, or regularly transacts business in person.” FED.

    R. CIV. P. 45(c)(2)(A); see also FED. R. CIV. P. 45(a)(1)(C). If the Subpoena was not

    barred by the Natural Gas Pipeline decision, it would be improper because TCRG’s




                                                 5
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 6 of
                                        14



    principle place of business is in Fort Worth, which is more than 100 miles from San

    Antonio (where the case is pending) or Austin (where the lawyers who sent the Subpoena

    have their office).

                          Subpoena Imposes an Excessive Burden on TCRG

           14.     Alternatively, the Court should find that the Subpoena ought to be quashed

    because it imposes an excessive and unreasonable burden of production on TCRG. Under

    Federal Rule of Civil Procedure 45(d)(3)(A), “[o]n timely motion, the court for the district

    where compliance is required must quash or modify a subpoena that (i) fails to allow a

    reasonable time to comply; (ii) requires a person to comply beyond the geographical limits

    specified in Rule 45(c); (iii) requires disclosure of privileged or other protected matter, if

    no exception or waiver applies; or (iv) subjects a person to undue burden.” FED. R. CIV.

    P. 45(d)(3)(A). The Court has discretion in deciding whether to grant relief from the

    Subpoena, and what form that relief will take. Ford Motor Co. v. Versata Software, Inc.,

    316 F.Supp.3d 925, 935 (N.D. Tex. 2017); Samsung Elec. Am., Inc. v. Chung, 325 F.R.D.

    578, 593 (N.D. Tex. 2017).

           15.     TCRG contends that DMA and Moore failed in their Rule 45(d)(1) duty to

    take reasonable steps to avoid imposing undue burden or expense on TCRG, as the subject

    of the Subpoena in three specific ways: (1) by serving TCRG with a subpoena that is overly

    broad and unduly burdensome on its face and in its application, and refusing to limit the

    scope of the requests in any way; (2) by refusing to agree to an appropriate extension of

    time for compliance with the Subpoena necessitated by the breadth of their own requests;

    and (3) by requiring TCRG to turn over trade secret or confidential information, or

    imposing an undue burden on TCRG to exclude that information from production.




                                                  6
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 7 of
                                        14



           16.     In deciding what relief is to be granted because discovery requests are

    overbroad, unduly burdensome and the like, courts are supposed to balance the hardship

    being imposed on the party from who the discovery is sought against the probative value

    of the information to the party seeking it, as well as considering any other relevant public

    interests. Cazorla v. Koch Foods of Miss., L.L.C., 838 F.3d 540, 555 (5th Cir. 2016); Total

    RX Care, LLC v. Great N. Ins. Co., 318 F.R.D. 587, 594 (N.D. Tex. 2017). Courts may

    also quash subpoenas served on non-parties when they are facially overbroad, such as when

    s subpoena’s document requests “seek all documents concerning the parties to [the

    underlying] action, regardless of whether those documents relate to that action and

    regardless of date,” when “[t]he requests are not particularized” and when “[t]he period

    covered by the requests is unlimited.” In re O’Hare, H-11-0539, 2012 WL 1377891, at *

    2 (S.D. Tex. Apr. 19, 2012); accord, Turnbow v. Life Partners, Inc., 3:11-cv-1030-M, 2013

    WL 1632795, at * 1 (N.D. Tex. Apr. 16, 2013). When a subpoena requests documents, the

    question of whether the request is objectionably overbroad is determined with reference to

    the standards used to assess the overbreadth of a document production request made under

    Rule 26. Williams v. City of Dallas, 178 F.R.D. 103, 109-10 (N.D. Tex. 1998).

           17.     Additionally, the Fifth Circuit has identified a number of factors courts

    should consider in deciding whether it should quash or modify a subpoena because it places

    an undue burden on the person asked to produce documents: (1) relevance of the

    information requested; (2) the need of the party for the documents; (3) the breadth of the

    document request; (4) the time period covered by the request; (5) the particularity with

    which the party describes the requested documents; the (6) the burden imposed; and (7) the

    inconvenience of being made to produce the documents, if they are being sought from a




                                                 7
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 8 of
                                        14



    non-party. Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004) (also

    holding that a facially overbroad request presents an undue burden, as a matter of law).

           18.     Applying these standards, the Court ought to find that the burden the

    Subpoena imposes on TCRG so far outweighs the benefits of the discovery that it ought to

    be quashed. To say that the Subpoena seeks a broad array of information is an

    understatement — it is hard to imagine another “all of everything about everything” request

    that would seek more information, Exhibit A, meaning the Subpoena exhibits the kind of

    inappropriate overbreadth that justifies its being quashed. Moreover, the sheer volume of

    documents the Subpoena seeks (whether measured by pages or volume of computer storage

    required) is enormous, and the production of all of these documents would cost TCRG

    thousands of dollars, both in expenses and in time by its counsel. See Declaration of Craig

    M. Crockett, counsel for TCRG, Exhibit C. For this reason, the Court ought to quash the

    Subpoena or, in the alternative (and subject to the other arguments made in this Motion),

    enter an order that gives TCRG more time to comply with the requests and require DMA

    and Moore to pay TCRG’s reasonable costs associated with responding to the Subpoena.

           19.     In addition to the gross burden associated with compliance with the

    Subpoena, TCRG objects to the Subpoena because it provides insufficient time for

    compliance. By its terms, the Subpoena calls for the production of documents,

    information and other electronically stored information on 38 topics less than three weeks

    after TCRG was served. Given the volume of documents requested, 20 days is simply an

    insufficient amount of time to conduct the necessary privilege review and produce the

    documents. A reasonable date for compliance would be 90 days after the Court’s ruling

    on this Motion.




                                                8
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 9 of
                                        14



           20.     Finally, TCRG notes that Rule 45(d)(1) mandates that “[a] party or attorney

    responsible for issuing and serving a subpoena must take reasonable steps to avoid

    imposing undue burden or expense on a person subject to the subpoena” and that “[t]he

    court for the district where compliance is required must enforce this duty and impose an

    appropriate sanction – which may include lost earnings and reasonable attorney’s fees – on

    a party or attorney who fails to comply.” FED.R.CIV.P.45(d)(1). TCRG believes that

    counsel for DMA and Moore have not lived up to this duty, and ask the Court to sanction

    them accordingly, in connection with the granting of this Motion to Quash.




                        Subpoena Seeks Information Protected Both by the
                         Attorney-Client Privilege and as a Trade Secret


           21.     Finally, the Subpoena is objectionable and ought to be quashed because

    much of the information and many of the documents being sought are subject to either

    the attorney-client privilege, or may be protected as a trade secret.

           22.     There is no question that the attorney-client privilege limits the scope of

    what may otherwise be discoverable. Equal Employment Opportunity Comm’n v. BDO

    USA, L.L.P., 876 F.3d 690, 695 (5th Cir. 2017); FED. R. CIV. P. 45(d)(3)(A)(iii). Material

    is subject to this privilege when it was: (1) a confidential communication; (2) made by or

    to a lawyer; (3) for the primary purpose of securing either a legal opinion or legal services.

    BDO USA, 876 F.3d at 695; Advanced Technology Incubator, Inc. v. Sharp Corp., 263



                                                  9
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 10 of
                                         14



     F.R.D. 395, 397 (W.D. Tex. 2009). Once shown to exist, the burden shifts to the party

     seeking the privileged information to show that some exception to the privilege applies.

     BDO USA, 876 F.3d at 695; Perkins v. Gregg County, 891 F.Supp. 361, 363 (E.D. Tex.

     1995).

              23.   Although the proponent of the claim of privilege is usually required to

     identify the documents subject to the claim, and offer some explanation of why the

     document is privileged, this is not always the case. When a subpoena is served that is

     facially overbroad, the target of the subpoena is under no duty to lodge specific objections

     to the vast array of potentially protected materials that may fall within the reach of the

     overbroad subpoena — to do so would effectively be impossible. Cmedia, LLC v. LifeKey

     Healthcare, LLC, 216 F.R.D. 387, 389 (N.D. Tex. 2003); Williams, 178 F.R.D. at 115.

              24.   A similar analysis applies with respect to information or documents

     being sought that qualify as a trade secret. Although there is no general trade secret

     privilege, Federal Open Mkt. C’tte. Of the Fed. Reserve Sys. v. Merrill, 443 U.S. 340, 362, 99

     S.Ct. 2800 (1979), trade secrets may be protected from discovery. FED. R. CIV. P.

     26(c)(1); M-1, LLC v. Stelly, 733 F.Supp.2d 759, 801 (S.D. Tex. 2010). If some

     information being sought is shown to be a trade secret, the disclosure of which might

     be harmful, M-1, 733 F.Supp.2d at 801-02, then the burden again shifts to DMA and

     Moore to show the disclosure should be allowed. Exxon Chemical Patents, Inc. v. Lubrizol

     Corp., 131 F.R.D. 668, 671 (S.D. Tex. 1990).

              25.   Here, the Subpoena seeks large swaths of information that are clearly

     subject to the attorney-client privilege. It seeks “all documents” relating to the Pipeline,

     TCRG’s “entire file” on the matter and seeks to depose a representative of TCRG


                                                  10
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 11 of
                                         14



     regarding “[d]iscussions, conversations and/or communications with any third party,”

     from August, 2017 to the present, “related to the right-of-way.” Exhibit A. These

     requests for documents and information are in no way limited in a manner that would

     exclude materials subject to the attorney-client privilege. Given that the events

     underlying this adversary proceeding have resulted in extensive litigation, both in the

     Court and in Texas state courts, these requests necessarily include documents and

     communications between TCRG and its counsel relating to legal issues, and which

     therefore would be privileged, and not subject to any exceptions thereto. Just as the

     Court can issue an order protecting TCRG from improper or overbroad requests made

     in a subpoena, it may protect it from requests that would result in a violation of the

     attorney-client privilege.

                                      IV.     CONCLUSION

             The Subpoena served on TCRG is improper in a number of particulars: 91) it seeks to

     force it to produce documents in a manner not allowed by the rules; (2) it is objectionably

     overbroad in its scope and would be excessively expensive to comply with; and (3) it seeks

     privileged information. By rule, the Court may issue a protective order, and TCRG seeks one,

     for the reasons set forth above. If the Court does not quash the Subpoena in its entirety,

     TCRG asks the Court to allow it additional time to comply with any portions of the Subpoena

     that are not quashed, and to enter an order requiring DMA and Moore to pay the costs

     associated with providing them the information they claim to need. TRCG seeks this relief for

     the reasons set forth herein.

             WHEREFORE, PREMISES CONSIDERED, TCRG, prays that this Court issue an

     order quashing DMA Properties, Inc. and Frank Daniel Moore’s Subpoena in its entirety.



                                                  11
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 12 of
                                         14


            Alternatively, TCRG asks the Court to sustain its objections and issue a protective

     order, limiting the scope of the Subpoena as set forth above.

            TCRG prays for such further relief he is entitled to at law or in equity.

     Respectfully submitted,

            Dated: October 1, 2020



                                            Respectfully Submitted,


                                            /S/ Katrina Kershner
                                            _____________________________________
                                            Katrina A. Kershner
                                            State Bar No. 24038995
                                            K. Kershner Law
                                            14228 Midway, Suite 214
                                            Dallas, Texas 75244
                                            Telephone: 214-535-5226
                                            Email: Katrina_kershner@yahoo.com

                                            ATTORNEYS FOR TCRG EAST
                                            TEXAS PIPELINE, LLC


                                  CERTIFICATE OF SERVICE

             The undersigned hereby certifies that on the 1st day of October 2020, a true and
     correct copy of the foregoing pleading was served electronically through the Court’s ECF
     transmission facilities on all parties registered to receive ECF notice in the above-captioned
     case.


     C. John Muller IV
     Email: john@muller-smeberg.com
     Ronald J. Smeberg
     Email: ron@smeberg.com
     Muller Smeberg, PLLC
     111 W. Sunset
     San Antonio, TX 78209
     Counsel to Plaintiffs KrisJenn Ranch, LLC,
     KrisJenn Ranch, LLC, Series Uvalde Ranch,


                                                   12
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 13 of
                                         14



     KrisJenn Ranch, LLC, Series Pipeline Row

     Michael Black
     BURNS & BLACK PLLC
     750 Rittiman Road
     San Antonio, Texas 78209
     210-829-2022
     210-829-2021 fax
     mblack@burnsandblack.com
     Attorneys for Longbranch Energy, LP and
     DMA Properties, Inc.

     Christopher S. Johns
     Christen Mason Hebert
     JOHNS & COUNSEL PLLC
     14101 Highway 290 West, Suite 400A
     Austin, Texas 78737
     512-399-3150
     512-572-8005 fax
     cjohns@johnsandcounsel.com
     chebert@johnsandcounsel.com

     Timothy Cleveland
     CLEVELAND | TERRAZAS PLLC
     4611 Bee Cave Road, Suite 306B
     Austin, Texas 78746
     512-689-8698
     tcleveland@clevelandterrazas.com

     Natalie Wilson
     LANGLEY & BANACK, INC.
     745 East Mulberry Avenue I Suite 700
     San Antonio, TX 78212
     210-736-6600
     lwilson@langleybanack.com
     Attorneys for DMA Properties, Inc.

     Jeffery Duke
     DUKE BANISTER MILLER & MILLER
     22310 Grand Corner Drive, Suite 110
     Katy, Texas 77494
     jduke@dbmmlaw.com
     Counsel for Longbranch Energy, LP



                                            13
20-05027-rbk Doc#86 Filed 10/06/20 Entered 10/06/20 11:25:15 Main Document Pg 14 of
                                         14



     David P. Strolle, Jr.
     Granstaff, Gaedke & Edgmon, P.C.
     5535 Fredericksburg Road, Suite 110
     San Antonio, Texas 78229
     T- (210) 348-6600 ext. 203
     F- (210) 366-0892
     dstrolle@caglaw.net

     OFFICE OF THE UNITED STATES TRUSTEE
     903 San Jacinto Blvd, Room 230
     Austin, Texas 78701
     shane.p.tobin@usdoj.gov
     United States Trustee

     John Terrill
     12712 Arrowhead Lane
     Oklahoma City, OK 73120


                                      /S/ Katrina Kershner
                                      _____________________________________
                                      Katrina A. Kershner




                                           14
